Citation Nr: 1147180	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-02 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease, claimed as due to herbicide agents exposure.

2.  Entitlement to service connection for peripheral neuropathy, claimed as due to herbicide agents exposure.

3.  Entitlement to service connection for intervertebral osteochondritis of the lumbar spine, claimed as due to herbicide agents exposure.

4.  Entitlement to service connection for hypertension, claimed as due to herbicide agents exposure.

5.  Entitlement to service connection for hypertensive cardiovascular disease, claimed as due to herbicide agents exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Where the agency of original jurisdiction receives additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board, the agency of original jurisdiction must furnish the appellant and his or her representative, if any, a Supplemental Statement of the Case.  38 C.F.R. §§ 19.31(b), 19.37(a) (2011).

In this case, subsequent to the most recent Supplemental Statement of the Case, issued to the Veteran in August 2009, and before the appeal was certified to the Board in June 2011, potentially pertinent records were associated with the claims file including private treatment records and a VA aid and attendance or housebound compensation and pension examination report.  Thus, the appeal must be remanded for the RO or the AMC to consider the evidence added since the August 2009 Supplemental Statement of the Case, readjudicate the Veteran's claims, and issue a new Supplemental Statement of the Case to the Veteran.  

Also, the record reflects that the Veteran has received VA examinations at the VA Manila Outpatient Clinic, and that he has been receiving ongoing private treatment.  Thus, on remand, the RO or the AMC should obtain any outstanding VA medical records related to the Veteran's claimed disabilities from the VA Manila Outpatient Clinic, and any outstanding private treatment records, service records, or other pertinent records identified by the Veteran for which he has given proper authorization to obtain.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's claimed Hodgkin's disease, peripheral neuropathy, lumbar spine disability, hypertension, and hypertensive cardiovascular disease from the VA Manila Outpatient Clinic, and any outstanding private treatment records, service records, or other pertinent records identified by the Veteran for which he has given proper authorization to obtain.  All records and/or responses received should be associated with the claims file.

2.  After completing the above development, and any other development deemed necessary, consider all evidence received since the August 2009 Supplemental Statement of the Case, and readjudicate the issues on appeal.  If the benefits sought remain denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


